Case 1:18-cv-25304-RNS Document 30 Entered on FLSD Docket 08/18/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

  James Graham, Plaintiff,               )
                                         )
  v.                                     ) Civil Action No. 18-25304-Civ-Scola
                                         )
  Commissioner of Social Security,       )
  Defendant.                             )

           Order Adopting Magistrate’s Report and Recommendation
        This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a ruling on all pre-trial, nondispositive matters, and for a report and
  recommendation on any dispositive matters. Judge Torres issued a report,
  recommending that the Court deny Plaintiff James Graham’s motion for
  summary judgment (ECF No. 25), grant Defendant Andrew Saul, Acting
  Commissioner of the Social Security Administration’s motion for summary
  judgment (ECF No. 26), and affirm the administrative law judge’s unfavorable
  decision. (Rep. & Rec., ECF No. 28.) Graham filed objections (ECF No. 29), to
  which the Commissioner did not respond. After reviewing the filings, the
  applicable law, and the record, the Court adopts Judge Torres’s report and
  recommendation (ECF No. 28), denies Graham’s motion for summary
  judgment (ECF No. 25) and grants the Commissioner’s motion for summary
  judgment (ECF No. 26).
        Irrespective of Graham’s objections, the Court has conducted a de novo
  review of the entire record and report and recommendations in this case. The
  Court agrees with all of Judge Torres’s findings and conclusions: the
  administrative law judge’s failure to assign weights to two of Graham’s treating
  physicians’ opinions was not error; the ALJ’s residual-functional-capacity
  assessment was supported by substantial evidence; and the ALJ properly
  concluded Graham’s subjective complaints were inconsistent with his
  testimony and the medical record.
        Regarding the treating physicians whose opinions Graham complains the
  ALJ improperly disregarded, the Court agrees with Judge Torres that (1) the
  ALJ discussed these physicians’ treatment notes extensively and (2), in any
  event, the opinions of both doctors bolster the ALJ’s unfavorable decision,
  rendering any error harmless. See Baez v. Comm’r of Soc. Sec., 657 F. App’x
  864, 869 (11th Cir. 2016) (finding an ALJ’s failure to assign weight to or even
  discuss a medical opinion harmless when the ALJ’s assessment of a claimant’s
  disability is nevertheless consistent with or more restrictive than the opinion);
Case 1:18-cv-25304-RNS Document 30 Entered on FLSD Docket 08/18/2020 Page 2 of 2



  Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (finding an ALJ need
  not specifically refer to every piece of evidence, especially if that evidence is not
  ultimately relevant to a plaintiff’s particular claim of disability). Like he did in
  briefing his motion for summary judgment, Graham, in his objections, points
  to medical evidence that predates both his recovery from injuries caused by a
  fall and shoulder surgery to support his claims. He fails, once again, though, to
  explain how this outdated medical evidence is relevant to the ALJ’s residual-
  functional capacity assessment. It was not error for the ALJ to have
  disregarded this pre-recovery and pre-surgery medical evidence. Further, it is
  telling that Graham fails to point to any specific medical opinion from either
  treating doctor that would actually support a finding of disability. Instead, he
  continues to complain, generally and without any actual support, that the
  ALJ’s decision is not consistent with these doctors’ opinions. And while he
  itemizes a laundry list of various diagnoses, clinical findings, and
  recommended treatment plans, nowhere does Graham specify a physician’s
  particular finding of limitation that is relevant and or that contradicts the ALJ’s
  assessment. Any error the ALJ made by failing to specify the weight he was
  affording the opinions of these two doctors was harmless: the ALJ discussed
  these doctors’ treatment notes extensively; and the relevant treatment notes
  and opinions are, in any event, consistent with the ALJ’s findings. Graham’s
  objections to the contrary are without merit. Similarly, the Court overrules
  Graham’s remaining objections, as they are mostly based on his quarrel with
  the ALJ’s assessment of his treating physician’s opinions. In sum, the
  administrative law judge’s decision was supported by substantial evidence and
  any failure to apply the proper legal standards was harmless error.
         Accordingly, the Court overrules Graham’s objections, affirms and
  adopts the report and recommendation (ECF No. 28), grants the
  Commissioner’s motion for summary judgment (ECF No. 26), and denies
  Graham’s motion for summary judgment (ECF No. 25). The Court thus directs
  the Clerk to close this case.
        Done and ordered at Miami, Florida, on August 18, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
